          Case 1:18-cv-00444-RP Document 253 Filed 01/15/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

MWK RECRUITING, INC.
           Plaintiff,
      v.                                    Civil Action No. 1:18-cv-00444
EVAN P. JOWERS, YULIYA
VINOKUROVA, ALEJANDRO VARGAS,
and LEGIS VENTURES (HK) COMPANY
LIMITED (aka Jowers / Vargas),
           Defendants.


EVAN P. JOWERS

              Counterclaimant,

     v.

MWK RECRUITING, INC., ROBERT E.
KINNEY, MICHELLE W. KINNEY,
RECRUITING PARTNERS GP, INC.,
KINNEY RECRUITING LLC, COUNSEL
UNLIMITED LLC, and KINNEY
RECRUITING LIMITED

              Counter-defendants.



                     RESPONSE TO COURT ORDER (DKT #249)
         Case 1:18-cv-00444-RP Document 253 Filed 01/15/21 Page 2 of 3




        Pursuant to the Court’s Order dated January 11, 2021 (Dkt. 249), the undersigned

requests that the Jowers’ filing (Dkt. 246) be withdrawn. Mr. Jowers did not have any role in

directing or influencing the filing of any discovery motions subject to the Court’s December 18,

2020 Order to Show Cause. (Dkt. 236.) Rather, counsel for Mr. Jowers bears complete

responsibility for filing the underlying discovery motions at issue and made the decision to file

every motion exercising its own independent judgment.




DATED: January 15, 2021                          Respectfully submitted,


                                                 By:     /s/ Robert Tauler
                                                         Robert Tauler, Esq.
                                                         Texas State Bar No. 24122095
                                                         rtauler@taulersmith.com
                                                         Tauler Smith LLP
                                                         100 Congress Ave., Suite 2000
                                                         Austin, TX 78701
                                                         Telephone: (512) 456-8760


                                                 COUNSEL FOR DEFENDANT
                                                 AND COUNTERCLAIMANT
                                                 EVAN P. JOWERS




RESPONSE TO ORDER
         Case 1:18-cv-00444-RP Document 253 Filed 01/15/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that, on January 15, 2021, a true and accurate copy of the foregoing

document was served on all counsel of record via the Court’s CM/ECF system.



                                           /s/ Robert Tauler
                                          Robert Tauler




RESPONSE TO ORDER
